DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

Applicant's amendments and arguments filed on August 03, 2021 have been entered and considered. Claims 1 – 7, 9, 13, 38 – 43 and 45 are all the pending claims in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wilhelm in view of Bjorkquist and Kemp as detailed in the Office action dated May 04, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7, 9, 13, 38 – 43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilhelm US 6,344,111 B1 (Wilhelm) in view of Bjorkquist US 5,085,736 (Bjorkquist) and further in view of Kemp US 3,953,638 (Kemp), as evidenced by the definition of Imprint by the Free Dictionary and the definition for Emboss by The Dictionary.com.  
Considering claims 1 – 7, 9, 13, 38 – 43 and 45, Wilhelm teaches a design or patterned imprinted multiply fibrous structure with enhanced softness and having the following properties: Basis Weight, between 5 to about 60 pounds per 2880 square feet or 8 g/m2 to 95 g/m2 [Col. 8, 1 – 4]; wet tensile strengths are about 0 to about 300 grams per inch of width; dry tensile strengths in the machine direction are from about 100 to about 2000 grams per inch of width; dry tensile strengths in the cross-machine direction are from about 50 to about 1000 grams per inch of width [Col. 7, 60 – 68]. Wherein the fibrous structure is a sanitary bath tissue product; thus, suggesting the form of a roll. Further, Wilhelm teaches that in forming said fibrous structure the type of fibers used include hardwood or softwoods. Known papermaking fibers may be used, including bleached and unbleached fibers, fibers of natural origin (including wood fiber and other cellulosic fibers) [Col. 8, 5 – 20]. Said structure is uncreped and it is a through-air-dried tissue paper [Col. 8, 25 - 31].    
Moreover, although Wilhelm recognizes that important physical attributes of tissue products such as sanitary paper are their dry strength, their softness and their wet strength [Col. 8, 45 – 67], it does not recognize the claimed Dry Burst, Bend Length and initial wet strength of less than about 75 g/in. However, Bjorkquist teaches wet strength resins, which can impart temporary or initial wet strength to paper products, and to paper products having temporary wet strength [Abstract]. Further, Bjorkquist teaches that tissue paper products, and with particular reference to products such as toilet paper, wherein high levels of softness are desired in addition to good initial wet strength with wet strength decay after the period of usage to low strength levels, it is highly preferred for the paper to have an initial wet strength/dry strength ratio (WTi /DT) 
As to the claimed Dry Burst, and Bend Length it is reasonable to expect that the GM and CD Bend Length, and Dry Burst as claimed are inherent to the fibrous structure suggested by the prior art. Support for said presumption is found in the use of same or like materials, same or very similar papermaking processing of the fiber webs: cellulosic fibers, forming webs of one or more layers into a multi-ply tissue of similar basis weight, using a process including through air dry, embossing, and uncreped.  The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.
As to the limitation in claim 1 requiring that the pattern imprinted fibrous structure further comprises embossments is also rendered obvious by the cited prior art, because as noted above, Wilhelm teaches a design or patterned imprinted multiply fibrous structure [Abstract]; wherein the tissue paper is embossed with an embossing roll surface which includes protuberances or depressions adapted to produce paper product surface deformations in the paper product, wherein the paper product surface 
As to the limitation in claims 1 and 38, requiring that at least one of the embossments overlays at least a portion of the imprinted pattern, Wilhelm teaches, as recognized by Applicant, that the land area 42 may include a plurality of fine ridges 50 or a plurality of fine channels 52 as shown in FIG. 3 and 4. The examiner notes that at least in Wihlhelm’s embodiments wherein the land area includes ridges 50 or channels 52, which one of skill in the art will readily consider an emboss design; the cited prior art would render obvious the new limitation in the subject claims. 

As to the new limitation in claims 1 and 38, requiring that the multi-ply sanitary tissue comprises at least on pattern imprinted structure which is water resistant; the cited prior art does not specifically recognize that the disclosed pattern imprinted is water resistant. However, Kemp teaches multi-ply absorbent wiping product having a 

Further, Kemp teaches at [Col. 6, 27 - 36] that the central ply 2 is preferably imprinted on both sides with a suitable water resistant polymer resin, preferably of the self-crosslinking variety, by means of rubber printing rolls 7 and 8. Rubber printing rolls 7 and 8 are relatively soft (between approximately 25 and approximately 60 Shore A Durometer), smooth-surfaced rolls which receive an imprinted pattern from engraved metal gravure rolls 9 and 10 which are driven in synchronization with printing rolls 7 and 8 and with the movement of the central ply 2. Therefore, it would have been obvious to one of skill in the art at the time of the invention to include a water resistant polymer resin, as taught by kemp, to the processing of the absorbent multi-ply tissue web of Wilhelm when it is desired to provide the tissue with a water resistant imprint. 
     

Response to Arguments

Applicant's amendments and arguments filed on August 03, 2021 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Wilhelm in view of Bjorkquist and Kemp as detailed in the Office action dated May 04, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on August 03, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection in last Office action on the basis that one of ordinary skill in the art that embossments in sanitary tissue products are not water-resistant. There is a big difference with respect to water-resistance between imprinted patterns that are formed during the papermaking process when water is being removed the paper being formed (‘water-resistant imprinted patterns) and emboss patterns formed in dry paper during converting (“non-water- resistant patterns”). Further, Applicants respectfully submit that as shown in Wilhelm’s Figs. 2-4, Wilhelm’s embossing roll 30 comprises male embossing elements 40 and land areas 42 having fine ridges 50 and/or fine channels 52 that impart an emboss pattern to its fibrous structure. The male embossing elements 40 and the land areas 42 (having the fine ridges 50 and/or fine channels 52) are present on the same surface of the same 

In response, the examiner submits that the rejection above is based on the combination of teachings of the three cited references. In the instant case, it is the Kemp reference that that teaches the feature of water resistant imprinted pattern. Further, the examiner submits that it has been held that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
 /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786